         Case 1:20-cr-00260-AA       Document 186       Filed 03/22/21    Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,

                              Plaintiff,
                                                                          1:20-cr-00260-AA-5
                      V.
                                                                                      ORDER
 DELANDER EDWARD MOORE,

                              Defendant.

CLARKE, Magistrate Judge:

        On July 23, 2020, Defendant Delander Edward Moore was charged in an Indictment

(ECF No. 46) along with eight (8) other defendants with Conspiracy to Interfere with Commerce

by Robbery, Conspiracy to Possess with Intent to Distribute Marijuana, and Possession of a

Firearm in Furtherance of a Drug Trafficking Crime. The Defendant was arraigned on the

charges on July 27, 2020. Since Defendant's arraignment, the Court entered orders excluding

time under the Speedy Trial Act on September 2, 2020, October 27, 2020, January 8, 2021, and

February 25, 2021. (ECF Nos. 125, 143, 152, and 172). Defendant filed a Notice of Objection

to Further Delay in Proceedings on February 27, 2021 and the Government filed a response on

March 15, 2021. The Court held a hearing on Defendant's Notice of Objection on March 15,

2021.



ORDER                                                                                    Page 1
         Case 1:20-cr-00260-AA         Document 186       Filed 03/22/21      Page 2 of 3




       As noted by the Government in its Response, the risks associated with the COVID-19

pandemic remain high, particularly in the counties that comprise the Medford Division. (ECF

No. 184 at 5). Acknowledging the continuing threat of the pandemic to public health and safety,

Chief Judge Marco A. Hernandez issued Standing Order 2020-12 Fourth Amended on March 19,

2021. The Standing Order extends the provisions of the CARES Act, H.R. 748, allowing for use

of video or teleconferencing for some criminal proceedings with the consent of the defendant

during the COVID-19 emergency for an additional ninety (90) days. Section (2)(A)(ii) of the

Standing Order also provides that:

       In the event the Court experiences a reduced ability to obtain an adequate spectrum of
       jurors due to public health considerations associated with criminal jury trials and grand
       jury proceedings, the time period of the continuances implemented by this Standing
       Order will be excluded under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(A). The
       Court finds that the ends of justice served by ordering these continuances outweighs the
       best interest of the public and each defendant's right to speedy indictment or trial. The
       Court may extend the period of exclusion as circumstances may warrant.

(emphasis added).

       The Court also acknowledges that complexity of this case, which involves eight (8)

additional co-defendants. Any trial of this matter would necessitate the gathering of the

defendants, their attorneys, attorneys for the Government, jurors, court staff, and witnesses in a

relatively confined space. Even if trial were to proceed as to only a portion of the defendants, it

would be difficult to facilitate within the current health guidelines and without jeopardizing

public health and safety.

//

//

//

//




ORDER                                                                                        Page 2
         Case 1:20-cr-00260-AA         Document 186       Filed 03/22/21      Page 3 of 3




       For the reasons stated above, the Court finds that in setting over the trial and excluding

time under the Speedy Trial Act in its Order on February 25, 2021 (ECF No. 172), the ends of

justice outweigh the best interest of the public and the defendant in a speedy trial pursuant to 18

U.S.C. § 3161(h)(7)(A).
                    22 day of March 2021.
       DATED this _____




                                              MARK D. CLARKE
                                              United States Magistrate Judge




ORDER                                                                                        Page 3
